NUMBER 13-18-00417-CV

                                  COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI - EDINBURG


               IN RE PLAINSCAPITAL BANK, YVONNE TREVINO,
                            AND JIM KRIEGER


                           On Petition for Writ of Mandamus.


                                 MEMORANDUM OPINION

  Before Chief Justice Valdez and Justices Rodriguez and Benavides
           Memorandum Opinion by Chief Justice Valdez1

        Relators PlainsCapital Bank, Yvonne Trevino, and Jim Krieger filed a petition for

writ of mandamus in the above cause seeking to compel the trial court to vacate a July

27, 2018 discovery order and to dismiss this case for lack of jurisdiction, or alternatively,

abate the case pending disposition of a related case pending in the Hidalgo County

Probate Court, or alternatively, enter an amended order limiting discovery. The July 27,



        1 See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is not
required to do so.”); id. R. 47.4 (distinguishing opinions and memorandum opinions).
2018 order at issue here allows specific, limited pre-arbitration discovery and provides

that relators’ motion to compel arbitration and alternative plea in abatement will be heard

within fifteen days of the date that relators produce the specified discovery. The Court

requested and received a response to the petition from the real party in interest, Jeff

Richter as attorney-in-fact for Aleah Sue Richter. See TEX. R. APP. P. 52.2, 52.4, 52.8.

       Mandamus is an extraordinary remedy. In re H.E.B. Grocery Co., 492 S.W.3d 300,

302 (Tex. 2016) (orig. proceeding) (per curiam). Mandamus relief is proper to correct a

clear abuse of discretion when there is no adequate remedy by appeal. In re Christus

Santa Rosa Health Sys., 492 S.W.3d 276, 279 (Tex. 2016) (orig. proceeding). Relators

bear the burden of proving both requirements. In re H.E.B. Grocery Co., 492 S.W.3d at

302; Walker v. Packer, 827 S.W.2d 833, 840 (Tex. 1992) (orig. proceeding).

       An abuse of discretion occurs when a trial court’s ruling is arbitrary and

unreasonable or is made without regard for guiding legal principles or supporting

evidence. In re Nationwide Ins. Co. of Am., 494 S.W.3d 708, 712 (Tex. 2016) (orig.

proceeding); Ford Motor Co. v. Garcia, 363 S.W.3d 573, 578 (Tex. 2012). We determine

the adequacy of an appellate remedy by balancing the benefits of mandamus review

against the detriments. In re Essex Ins. Co., 450 S.W.3d 524, 528 (Tex. 2014) (orig.

proceeding); In re Prudential Ins. Co. of Am., 148 S.W.3d 124, 136 (Tex. 2004) (orig.

proceeding).

       The Court, having examined and fully considered the petition for writ of mandamus,

the response, the reply, the record, and the applicable law, is of the opinion that relators

have not established their right to mandamus relief.        Accordingly, we lift the stay

previously imposed in this case. See TEX. R. APP. P. 52.10(b) (“Unless vacated or



                                                2
modified, an order granting temporary relief is effective until the case is finally decided.”).

We deny the petition for writ of mandamus.


                                                          /s/ Rogelio Valdez
                                                          ROGELIO VALDEZ
                                                          Chief Justice


Delivered and filed the
30th day of August, 2018.




                                                  3